Citation Nr: 0810896	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  97-26 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher evaluation for a lumbosacral 
strain, rated 20 as percent disabling prior to October 7, 
1997 and 40 percent thereafter.

2.  Entitlement to a higher evaluation for callosities of the 
feet with warts, currently rated as 10 percent disabling.

3.  Entitlement to a higher evaluation for a hiatal hernia, 
currently rated 10 percent disabling.

4.  Entitlement to a higher evaluation for status post 
thoracotomy with intermittent chest pain, currently rated as 
10 percent disabling.

5.  Entitlement to a higher evaluation for post-traumatic 
headaches, rated as 10 percent disabling prior to June 9, 
2004 and 50 percent thereafter.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1973 and from January 1982 to October 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The Board remanded the claim for 
further development in January 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When the veteran filed his claim, the Veterans Claims 
Assistance Act of 2000 (VCAA) had not yet been enacted.  In 
October 2002, the veteran received notice that he should show 
that his disabilities had worsened.  In June 2006, he was 
informed that he should submit evidence regarding the nature, 
severity, and duration of his disabilities, and their impact 
on his employment.  Significantly, however, in Vazquez-Flores 
v. Peake, 22 Vet App 37 (2008), the United States Court of 
Appeals for Veterans Claims (Court) established significant 
new requirements with respect to the content of the duty-to-
assist notice which must be provided to a veteran who is 
seeking a higher rating.

With respect to increased rating claims, the Court found 
that, at a minimum, a 38 U.S.C. § 5103(a) notice requires 
that the Secretary notify the veteran that, to substantiate 
such a claim:
(1) the veteran must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life;  
(2) if the Diagnostic Code (DC) under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran;
(3) the veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and
(4) the notice must also provide examples of the types of 
medical and lay evidence that the veteran may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.
        
In the Vazquez-Flores case, the Court found that the VCAA 
notice that was provided to the veteran was inadequate.  VA 
only advised the veteran to submit evidence that shows that 
his disability had "gotten worse."  The Court found that 
the notice provided was inadequate due to the confusing 
nature of the two notices, and the failure to explain that 
evidence is required to demonstrate the worsening of the 
service-connected condition and the effect of that worsening 
on the veteran's occupational and daily life, or to provide, 
at least in general terms, the criteria beyond the effect of 
the worsening of the disability upon the occupational and 
daily life that is necessary to be awarded the higher 
disability rating for the condition.

Accordingly, adequate section 5103(a) notice for the 
veteran's increased-compensation claims should have included, 
at a minimum, notification that he must either provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating the worsening of the disability and the effect 
of that worsening on his employment and daily life.  
Additionally, because at least some of the higher disability 
ratings authorized under the DC (and referenced DCs) under 
which his disabilities are rated are based on specific 
criteria beyond the obvious effect of the worsening of the 
disability and its effect upon his employment and daily life, 
the Secretary should have notified the veteran, at least in 
general terms, of the information and evidence necessary to 
establish these more specific criteria.

Applying these principles to the present case, the Board 
finds that although the veteran was previously provided a 
VCAA notification letter, it did not meet the requirements 
set forth in Vazquez-Flores v. Peake.  In fact, the letters 
in the present case contained virtually the same information 
which was found inadequate in Vazquez-Flores v. Peake.  A 
remand is required to correct this deficiency.

The Board also finds that additional development of evidence 
is required.  The report of a VA examination conducted in 
June 2004 reflects that the veteran reported that he was 
receiving disability benefits from the Social Security 
Administration.  The records of the veteran's claim for SSA 
disability benefits are not associated with the claims file.  
These must be obtained because such evidence may be relevant 
to the claims for higher ratings.  See Collier v. Derwinski, 
1 Vet. App. 413 (1991).

The Board also finds that additional efforts are required to 
obtain VA treatment records.  In the previous remand issued 
in January 2006, the Board directed the RO to obtain the 
veteran's VA treatment records for the period from February 
1999 to the present date.  The records which were 
subsequently obtained, however, date from 2003 and later.  It 
is unclear whether any additional records exist for the 1999 
through 2003 time period.  With respect to obtaining records 
in the custody of a Federal department or agency, pertinent 
law and regulations state that the VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  These records include but are 
not limited to military records, including service medical 
records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them. 38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2003).  

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be provided to the 
veteran, including a description of the 
provisions of the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the veteran's 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2007).

The notice letter must explain that 
evidence is required to demonstrate the 
worsening of the service-connected 
condition and the effect of that 
worsening on the veteran's occupational 
and daily life, or to provide, at least 
in general terms, the criteria beyond the 
effect of the worsening of the disability 
upon the occupational and daily life that 
is necessary to be awarded the higher 
disability rating for the condition (such 
as a specific measurement or test 
result).  The veteran should then be 
afforded an appropriate period of time to 
respond.  VA should attempt to obtain any 
additional evidence identified by the 
veteran.

2.  The veteran's SSA disability 
benefits records should be obtained and 
associated with the claims file.  If 
these records cannot be obtained, then 
evidence of attempts to obtain them 
should be associated with the claims 
file.

3.  The RO should obtain the veteran's 
VA treatment records for the period from 
1999 through 2003.  If no additional 
records exist, this fact should be 
documented.  

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



